DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on December 13, 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because Figure 14 is illegible, particularly the lightly shaded regions.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 185-186, 188-194, 196-198, 202-204  objected to because of the following informalities:
Claims 185-186, 188-194, 196-198, 202-204 recite “and/or”. The Examiner suggests for this to be amended to recite “or”.
Claim 198 recites “a traffic control center (TCC)/traffic control unit (TCU)”. The Examiner suggests for this to be amended to recite “a traffic control center (TCC) or traffic control unit (TCU)”.
Appropriate correction is required.
Examiner Note
	The Examiner notes that the claims containing “and/or” have been interpreted to mean “or” for the purposes of examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 185, 186, 189, 190, 195, 197, 198, and 204 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 185 discloses the limitations “a communications component,” “a location component,” and “a vehicle control component.” These limitations, as recited, are not written nor defined in the specification. These limitations have been interpreted to mean “a communication device capable of receiving and transmitting information,” “a GPS,” and “a vehicle controller,” respectively.
Claim 191 recites the limitation “vehicle occupant data”. The specification does not further define this limitation and it is unclear what the vehicle occupant data includes.

Additionally, the use of “and/or” renders the claim language unclear, in that it is unclear whether all limitations in each claim are required by the claimed invention, or if only one of the listed limitations per claim is required. Clarification is required. As noted above, for purposes of examination, “and/or” has been interpreted to mean “or”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 185-205 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Townsend (U.S. Patent Application Publication No. 20180018888).

Regarding claim 185, Townsend teaches the vehicle on-board unit (OBU) comprising: 
a data collection and storage component configured to receive vehicle motion state parameters and vehicle environment parameters; a communications component; a location component; and a vehicle control component, wherein said OBU is configured to perform sensing functions; prediction functions; planning and decision-making functions; and/or vehicle control functions.  
Townsend [0001] discloses that predicting functions are known in the vehicle navigation art.
Townsend [0003] discloses that vehicular communication systems are known in the art. 
Townsend [0026] discloses that vehicles equipped with an OBU are connected to sensors to perform sensing functions.
Townsend [0026] discloses decision-making systems
Townsend [0027] discloses a GPS.
The Examiner notes that a GPS is a location component.
Townsend [0070] discloses that the connected vehicle system is connected to environmental systems.

Regarding claim 186, Townsend teaches the OBU of claim 185 configured to:
communicate in real-time with components of a connected and automated vehicle highway (CAVH) system using wireless media and/or with other vehicles using wireless media. 
 Townsend [0002] discloses that a fully automated connected vehicle system is known in the art.
Townsend [0003] discloses communication between vehicles using WiFi, which is a wireless media.
Townsend [0008] discloses a connected vehicle traffic safety system.

Regarding claim 187, Townsend teaches the OBU of claim 185 configured to:
communicate with a CAVH cloud. 
Townsend [0035]-[0036] discloses that an OBU may communicate with an RSU which is connected to a cloud.

Regarding claim 188, Townsend teaches the OBU of claim 185 configured to:
receive data from a roadside unit (RSU), wherein said data is used to control a connected and automated vehicle (CAV); receive data from an RSU; and use said data, said vehicle motion state parameters, and said vehicle environment parameters to control a CAV; and/or request data from an RSU; and use said data, said vehicle motion state parameters, and said vehicle environment parameters to control a CAV.  
Townsend [0023] discloses receiving lane locations from an RSU.
Townsend [0026] discloses control systems for connected vehicles.
Townsend [0070] discloses using environmental system information to control decision making.

Regarding claim 189, Townsend teaches the OBU of claim 185 wherein:
said communications component is configured to communicate with an RSU, a CAVH system, people, and/or other vehicles.  
Townsend [0002] discloses that a fully automated network of cars, in which the cars are within a connected vehicle system, is known in the art.
Townsend [0008]-[0009] discloses a connected vehicle traffic safety system that includes an RSU, which is configured to transmit data to OBU-equipped vehicles.
The Examiner notes that the transmission of data is communication.

Regarding claim 190, Townsend teaches the OBU of claim 185 wherein:
said data collection and storage component is configured to receive data from external vehicle sensors, RSU sensors, and/or in-vehicle sensors.  
Townsend [0026] discloses that a vehicle equipped with an OBU is connected to sensors, decision-making systems, and control systems for a system of connected vehicles.

Regarding claim 191, Townsend teaches the OBU of claim 185 configured to perform a method comprising: 
detecting objects in the driving environment; receiving supplemental driving environment data from a CAVH system; receiving traffic status information, weather information, and/or special event information from a CAVH system; receiving basic safety message (BSM) data; receiving vehicle occupant data; and/or receiving a high definition map and, optionally, vehicle position information.  
Townsend [0024] discloses that the RSU communicates with the OBU-equipped vehicles to provide each other with information such as traffic information.
Townsend [0036] discloses receiving basic safety message (BSM) data.
Townsend [0070] discloses receiving real-time weather information.

Regarding claim 192, Townsend teaches the OBU of claim 185 configured to perform a method comprising:
predicting vehicle behavior using said vehicle motion state parameters, said vehicle environment parameters, and data received from an RSU; receiving predicted environmental status from an RSU; and/or receiving predicted vehicle behavior and/or predicted traffic flow from an RSU.  
Townsend [0008] discloses predicting trajectories and arrival times of multiple vehicles using data detected by an RSU.
Townsend [0070] discloses using environmental system information to control decision making.

Regarding claim 193, Townsend teaches the OBU of claim 185 configured to perform a method comprising: 
making vehicle control decisions using said vehicle motion state parameters, said vehicle environment parameters, and data received from an RSU; making path and route decisions using said vehicle motion state parameters, said vehicle environment parameters, and data received from an RSU; and/or making route optimization decisions using data received from an RSU and, optionally, modifying route optimization decisions using said vehicle motion state parameters and said vehicle environment parameters.  
Townsend [0069]-[0070] disclose OBU-equipped vehicles capable of communicating real-time information in order to make decisions that affect travel time, routes, and fuel consumption.
Townsend [0023] discloses that the OBU is in communication with an RSU.
Townsend [0029] discloses the OBU-equipped vehicles using real-time traffic data.
Townsend [0070] discloses using environmental system information to control decision making.
Townsend [0070] discloses making decisions for optimized routes.

Regarding claim 194, Townsend teaches the OBU of claim 185 configured to perform a method comprising: 
controlling a vehicle; receiving information from an RSU to assist vehicle control; and/or receiving control instructions from an RSU.  
Townsend [0008] discloses activating automatic braking to avoid collisions based on predicted crashes.
Townsend [0023] discloses that the OBU receives associated signal phase to lane information from an RSU to know which signal to obey

Regarding claim 195, Townsend teaches the OBU of claim 185 wherein:
said components are separate modules or are integrated into a system on a chip.  
Townsend [0031] discloses a software module of the RSU.
Townsend [0045] discloses a vehicle service module coupled with the human-machine interface.
Townsend [0049] discloses a plurality of separate modules.

Regarding claim 196, Townsend teaches the OBU of claim 185 further comprising:
a central processing unit (CPU), a graphics processing unit (GPU), a memory unit, a power supply, a CAN bus, and/or a human-machine interface.  
Townsend [0030] discloses a storage media to store software.
Townsend [0043] discloses a human-machine interface (HMI).

Regarding claim 197, Townsend teaches the OBU of claim 185, wherein:
said data collection and storage component is configured to store said vehicle motion state parameters and said vehicle environment parameters; a high definition map; and/or processed and aggregated environment information received from an RSU.  
Townsend [0008] discloses collecting data from different environments. 

Regarding claim 198, Townsend teaches the OBU of claim 185, wherein:
said data collection and storage component is configured to store data from external vehicle sensors, RSU sensors, in-vehicle sensors, and/or a traffic control center (TCC)/traffic control unit (TCU) in long-term reliable storage and to update said data periodically.  
Townsend [0034] discloses a Traffic Management Center (TMC).
Townsend [0023] discloses transmitting vehicle location, heading, and speed to nearby vehicles ten times per second.
The Examiner notes that this indicates that the vehicle data is updated periodically.
Townsend [0058] discloses that RSU software includes roadway lane placement and track geometries.
Townsend [0051] discloses that the software data is stored in a storage device.

Regarding claim 199, Townsend teaches the OBU of claim 185, wherein:
said OBU is configured to be supported by a cyber security subsystem.  
Townsend [0027] discloses that the OBU receives and transmits data privately and securely.

Regarding claim 200, Townsend teaches the OBU of claim 185, wherein:
said OBU is configured to be supported by a safety subsystem.  
Townsend [0008] discloses a vehicle active safety system that includes an RSU, configured to predict vehicle arrival times and trajectories.

Regarding claim 201, Townsend teaches the OBU of claim 185, wherein:
said OBU is configured to receive complete vehicle control instructions from a CAVH system; receive partial vehicle control instructions from a CAVH system and partial vehicle control instructions from a driver; and/or receive complete vehicle control instructions from a driver.  
Townsend [0023] discloses an OBU receiving associated signal phase to lane information from the RSU to know which signal to obey.
The Examiner notes that receiving information that decides an action is considered instructions.

Regarding claim 202, Townsend teaches the OBU of claim 185, wherein:
said OBU is configured to: receive information and/or vehicle control instructions from RSUs providing complete coverage of CAVH roads; receive information from RSUs providing partial coverage of CAVH roads and receive vehicle control instructions from other sources; and/or receive information from non-RSU sources for vehicle control. 
Townsend [0024] discloses a control channel that may control automatic braking that is separate from the RSU. 

Regarding claim 203, Townsend teaches the OBU of claim 185 configured to:
provide vehicle-to-vehicle and/or vehicle- to-infrastructure communication using dedicated short-range communication (DSRC), WiFi (IEEE 802.11), cellular, and/or Bluetooth.  
Townsend [0028] discloses vehicle-to-vehicle and vehicle-to-infrastructure communication.
Townsend [0003] discloses that implementing DSRC communication in vehicular communication systems involving OBUs and RSUs is known in the art.

Regarding claim 204, Townsend teaches the OBU of claim 185 wherein:
one or more of said components is provided as a hardware component and/or one or more of said components is provided as a software component.  
Townsend [0028] discloses vehicle-to-vehicle and vehicle-to-infrastructure communication empowered software and hardware.

Regarding claim 205, Townsend teaches the method of controlling a vehicle comprising:
providing a CAVH system and an OBU of claim 185 to a vehicle.   
Townsend [0002] discloses that connected vehicle systems using OBUs and RSUs are known in the art.
Townsend [0008] discloses a connected vehicle traffic safety system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhu (U.S. Patent Application Publication No. 20190378412) discloses a system that implements V2X communication for autonomous driving vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.S./Patent Examiner, Art Unit 3662         

                                                                                                                                                                                               /ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662